DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
The present application is a continuation of U.S. Patent Application No. 16/682,649, filed November 13, 2019 which is a continuation of U.S. Patent Application No. 15/332,622, filed October 24, 2016 and now issued as U.S. Patent No. 10,530,748, the entire disclosures of which are hereby incorporated by reference in their entireties herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/21(2), 12/07/21, 02/07/22, 02/22/22, 05/02/22, 06/30/2022, 08/22/22 .  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application 17/528,825
US patent US 10530748 B2
1. A method of securely transporting communications, the method comprising: 

at a sending device disposed between a process plant network of a process plant and a data diode configured to prevent communications from ingressing into the process plant network:

providing, by the sending device across the data diode to a receiving device, information indicative of an identity of process plant data, the information indicative of the identity of the process plant data mapped from a configuration that corresponds to the process plant data and that is stored in the process plant; 














converting, by the sending device, the process plant data from a first format into a second format; and 









publishing, by the sending device across the data diode to the receiving device, the process plant data in the second format using a second label different than a first label utilized by the configuration corresponding to the process plant data.
1. A method for securely transporting communications from a process plant to another system, the method comprising: 
at a field gateway interconnecting a network of the process plant and a data diode configured to prevent two-way communications between the field gateway and an edge gateway, 

recurrently announcing, during each context-setting phase of a plurality of context-setting phases, to the edge gateway across the data diode, respective context information descriptive of each of one or more devices included in a current set of data-generating devices of the process plant, the recurrently announcing including: 
recurrently sending an indication of a respective identifier of the each of the one or more devices and an indication of a respective rate at which data generated by the each of the one or more devices is to be provided by the field gateway to the edge gateway across the data diode, and 

sending the respective context information descriptive of a specific device included in the current set of data-generating devices each time a pre-defined period of time elapses, a duration of the pre-defined period of time based on a tolerance of an application for lost data, the application being a consumer of the data generated by the specific device, and the application communicatively connected to the edge gateway, thereby causing the edge gateway to discover the current set of data-generating devices; and during a respective data delivery phase occurring subsequent to the each context-setting phase, (i) receiving, at the field gateway via the process plant network, data generated by at least some of the one or more devices included in the current set of data-generating devices of the process plant while the process plant operates to control a process, and (ii) 

publishing, by the field gateway to the edge gateway across the data diode, the received process plant data generated by the at least some of the one or more devices included in the current set of data-generating devices.
10. The method of claim 1. wherein sending the collection of data types to the edge-facing component via the data diode comprises sending the collection of data types to the edge-facing component via the data diode using a public data-interchange format.





Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. US 10530748 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of similar limitations with obvious variations.

Instant application 17/528,825
US patent US 11240201 B2
1. A method of securely transporting communications, the method comprising: 

at a sending device disposed between a process plant network of a process plant and a data diode configured to prevent communications from ingressing into the process plant network:

 







providing, by the sending device across the data diode to a receiving device, information indicative of an identity of process plant data, the information indicative of the identity of the process plant data mapped from a configuration that corresponds to the process plant data and that is stored in the process plant; 
converting, by the sending device, the process plant data from a first format into a second format; and 
publishing, by the sending device across the data diode to the receiving device, the process plant data in the second format using a second label different than a first label utilized by the configuration corresponding to the process plant data.
1. A method for securely transporting communications from a process plant, the method comprising: 
at a field gateway interconnecting a process plant network and a data diode configured to prevent two-way communications between the field gateway and an edge gateway: 

selecting, by the field gateway, a set of process plant data generated by one or more devices of the process plant while the process plant operates to control an industrial process; 
obtaining, by the field gateway via the process plant network, the selected set of process plant data in a first format from the one or more devices; 

providing, by the field gateway to the edge gateway across the data diode, information indicative of an identity of the selected process plant data, the information indicative of the identity of the selected process plant data mapped from a configuration that corresponds to the selected process plant data and that is stored in the process plant; 
converting, by the field gateway, the obtained, selected set of process data into a second format; and 
publishing, by the field gateway to the edge gateway across the data diode, the obtained, selected set of process plant data in the second format to the edge gateway in accordance with the information indicative of the identity of the selected process plant data including using a label different than a label utilized by the configuration corresponding to the selected process plant data.




Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 11240201 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of similar limitations with obvious variations.

Allowable Subject Matter
Based on prior allowed case 16/682,649, Claims 1-24 would be allowable if applicant files terminal Disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498